                        Case 3:20-cv-00242-RS Document 2 Filed 01/13/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        NorthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           California

                                                                       )
                                                                       )
    INTERNATIONAL FUR TRADE FEDERATION                                 )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No.
                                                                       )
   CITY AND COUNTY OF SAN FRANCISCO and                                )
              GRANT COLFAX                                             )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CITY AND COUNTY OF SAN FRANCISCO
                                           c/o Office of the City Attorney of San Francisco
                                           City Hall, Room 234
                                           1 Dr. Carlton B. Goodlett Pl.
                                           San Francisco, CA 94102



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael Tenenbaum, Esq.
                                           The Office of Michael Tenenbaum, Esq.
                                           1431 Ocean Ave., Ste. 400
                                           Santa Monica, CA 90401-2136



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             01/13/2020
                                                                                              Signature of Clerk or Deputy Clerk
                        Case 3:20-cv-00242-RS Document 2 Filed 01/13/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        NorthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           California

                                                                       )
                                                                       )
    INTERNATIONAL FUR TRADE FEDERATION                                 )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No.
                                                                       )
   CITY AND COUNTY OF SAN FRANCISCO and                                )
              GRANT COLFAX                                             )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) GRANT COLFAX
                                           c/o Office of the City Attorney of San Francisco
                                           City Hall, Room 234
                                           1 Dr. Carlton B. Goodlett Pl.
                                           San Francisco, CA 94102



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael Tenenbaum, Esq.
                                           The Office of Michael Tenenbaum, Esq.
                                           1431 Ocean Ave., Ste. 400
                                           Santa Monica, CA 90401-2136



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             01/13/2020
                                                                                              Signature of Clerk or Deputy Clerk
